UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VISTAJET US INC.,

Plaintiff,
DEFAULT JUDGMENT

- against -
18 Civ. 2853 (PGG)
GUILHERME CIPRIANI,

Defendant.

 

 

PAUL G, GARDEPHE, U.S.D.J.:

WHEREAS Plaintiff commenced this action on March 30, 2018 by filing the
Summons and Complaint herein; and

WHEREAS Plaintiff served Defendant Cipriani personally with the Summons
and Complaint herein on July 13, 2018 (Aff. of Service (Dkt. No. 15)); and

WHEREAS Plaintiff filed proof of such service on July 16, 2019 (d.); and

WHEREAS defense counsel moved on April 24, 2019, for permission to
withdraw due to non-payment of legal fees; and

WHEREAS at a May 13, 2019 conference, defense counsel’s motion to withdraw
was granted, and the Court advised Defendant that he had until June 7, 2019 to arrange for
substitute counsel, and that if he did not retain new counsel by that date, he would proceed pro
se; and

WHEREAS no lawyer filed a notice of appearance for Defendant after the May

13, 2019 conference; and

 
WHEREAS Defendant Cipriani was instructed on August 14, 2019 to respond to
Plaintiff's request for a conference regarding Plaintiff's proposed motion for summary judgment
and did not de so; and

WHEREAS the Court issued an order instructing Plaintiff to move for default
judgment by October 15, 2019, and Plaintiff so moved; and

WHEREAS on October 25, 2019, this Court ordered Defendant Guilherme
Cipriani to show cause at a hearing on November 7, 2019, at 11:15 a.m. why default judgment
should not be entered against him and Defendant Guilherme Cipriani did not appear before the
Court at that hearing; it is hereby

ORDERED that a default judgment is entered against Defendant Guilherme
Cipriani, in the total sum of $15,491,437.50: $11,962,500.00 for the amount owed under
contract, and $3,528,937.50 for the contractually set interest. The Clerk of Court is directed to
close this case.
Dated: New York, New York

December 23, 2019
SO ORDERED.

Paul G. Gardephe
United States District Judge

 
